cca-02240854-16 id uilc number release date from sent wednesday date am to cc bcc subject sec_6501 ------- a form_872 can be used to extend a period of limitation on assessment that is still open under sec_6501 even if the normal three year period of limitation under sec_6501 would otherwise have expired there is no need to amend the form with additional language the kind of tax field on the form should be filled out with income_tax because the personal_holding_company_tax is a type of income_tax please feel free to contact me with any questions or concerns respectfully yours ----
